TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2019



                                       NO. 03-18-00800-CV


                                   Ebonee Thrower, Appellant

                                                  v.

                                   The State of Texas, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on August 29, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment but that there was error requiring correction. Therefore, the Court

modifies the trial court’s judgment to allow the State to recover $13,436.09 on its claim for

money had and received plus post-judgment interest at the rate of five percent per annum and

$10,000 for attorney’s fees. The Court affirms the judgment as modified. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.